I N T E SUPREME COURT OF THE STATE OF MONTANA
                  H



                                        No.      12074


GLENN H. ALLMAN, A d m i n i s t r a t o r
of the Estate o f Pvan B . APErnan,
Deceased




J. M. STUART, the CPTY OF G A G W
                            LSO
and t h e COUNTY OF VALLEY,

                           D e f e n d a n t s and Cross P l a i n t i f f s .



                                           O R D E R
                                      --
PER CURPAM:

            The o p i n i o n of t h i s C o u r t d a t e d J a n u a r y 1 0 , 1972 i s

o r d e r e d amended as f o l 1 s w s :

            Another p a r a g r a p h s h a l l b e added on page 12, a t t h e

end o f t h e p r e s e n t o p i n i o n and r e a d i n g :

            " P l a i n t i f f - a p p e l l a n t to have his costs on e h i s
            a p p e a l , t o b e t a x e d by t h e d i s t r i c t court."

            The p e t i t i o n f o r r e h e a r i n g i s d e n i e d ,

            DATED t h i s % s tday of F e b r u a r y , 3.972.
                                   No. 12074

           I N T E SUPREME C U T O THE STATE O MONTANA
                H           OR    F           F

                                        1971



G E N H. ALLMAN, A d m i n i s t r a t o r of t h e
 LN
E s t a t e of IVAN B. ALLMAN, Deceased,

                             P l a i n t i f f and Appellant,



J. M. STUART, t h e CITY O GTASGOW,
                          F
and t h e COUNTY O VALLEY,
                  F

                            Defendants and C r o s s - P l a i n t i f f s .



Appeal from:       District Court of t h e Seventeenth J u d i c i a l D i s t r i c t ,
                   Honorable M. James S o r t e , Judge p r e s i d i n g .

Counsel o f Record :

        For Appellant :

              Leo J. K o t t a s , Sr. argued, Helena, Montana.

        For Defendants :

              Robert Hurly argued, Glasgow, Montana.



                                               Submitted:         December 2, 1971

                                                  Decided : JAR       1 0 g#g
Filed :   3t I 0 IR
          PN      9
M r . J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f t h e
Court.

              I n a s u i t between p l a i n t i f f who owns two l o t s and de-

f e n d a n t who owns a n o f f i c e b u i l d i n g s i t u a t e t h e r e o n , t h e d i s t r i c t

c o u r t of V a l l e y County e n t e r e d judgment r e q u i r i n g s a l e o f t h e

l o t s and b u i l d i n g a s a n e n t i t y , w i t h apportionment o f t h e s a l e

proceeds between t h e p a r t i e s .               P l a i n t i f f a p p e a l s from t h i s judg-

ment and d e n i a l o f h i s motion f o r a new t r i a l .

             The s a l i e n t f a c t s h e r e a r e unique.             The two l o t s i n

q u e s t i o n a r e l o c a t e d i n t h e C i t y o f Glasgow, Montana.                   An o f f i c e

b u i l d i n g had been c o n s t r u c t e d on t h e l o t s by persons o t h e r t h a n

t h e p a r t i e s i n t h e i n s t a n t case.         F i n a n c i a l problems ensued c u l -

m i n a t i n g i n a mortgage f o r e c l o s u r e a c t i o n f i l e d i n t h e United

S t a t e s D i s t r i c t Court i n Glasgow by p l a i n t i f f ' s d e c e d e n t , who

was t h e owner and h o l d e r of two $10,000 promissory n o t e s and

mortgages.          S e v e r a l l i e n h o l d e r s , i n c l u d i n g d e f e n d a n t h e r e , were

named a s p a r t i e s d e f e n d a n t i n t h e f o r e c l o s u r e a c t i o n .

             On J u n e 1 9 , 1961, t h e United S t a t e s D i s t r i c t Court e n t e r e d

i t s foreclosure decree requiring a separate s a l e a t public auction

of t h e l o t s on t h e one hand and a s e p a r a t e s a l e of t h e b u i l d i n g

on t h e o t h e r hand.          Presumably t h i s was done t o e s t a b l i s h t h e proper

l i e n r i g h t s and p r i o r i t i e s among t h e v a r i o u s l i e n h o l d e r s , a s t o

t h e l a n d and b u i l d i n g r e s p e c t i v e l y .   Pursuant t o t h i s foreclosure

d e c r e e , t h e s a l e was h e l d by t h e United S t a t e s Marshal on October

1 0 , 1961, i n Glasgow.

             The o f f i c e b u i l d i n g was o f f e r e d f o r s a l e f i r s t .         Plain-

t i f f ' s d e c e d e n t , who was t h e mortgage h o l d e r , and d e f e n d a n t , who

h e l d a mechanic's l i e n f o r e l e c t r i c a l equipment i n s t a l l e d i n t h e
b u i l d i n g , each b i d on t h e b u i l d i n g .     Defendant e v e n t u a l l y was t h e

s u c c e s s f u l b i d d e r a t a p r i c e o f $14,000.

             The two l o t s were t h e n o f f e r e d f o r s a l e and purchased

by p l a i n t i f f ' s decedent f o r a p r i c e o f $20,000.               Defendant t e s t i -

f i e d t h a t he i n t e n d e d t o b i d on t h e l o t s , b u t d i d n o t do s o because

t h e opening b i d was t o o h i g h .

             Both s a l e s were s u b s e q u e n t l y confirmed by t h e United S t a t e s

D i s t r i c t Court and s e p a r a t e c e r t i f i c a t e s of s a l e were i s s u e d t o

t h e respective purchasers.                 No a p p e a l has e v e r been t a k e n by anyone

i n t h e foreclosure proceedings.

             Following t h e f o r e c l o s u r e s a l e , n e g o t i a t i o n s were had be-

tween t h e r e s p e c t i v e owners of t h e l o t s on t h e one hand, and o f

t h e b u i l d i n g on t h e o t h e r .   Defendant's testimony summarizes'the

situation:

             "Q.      And d u r i n g t h e f i r s t y e a r o r two a f t e r t h i s
            M a r s h a l l ( s i c ) s a l e was made you [ d e f e n d a n t ] and
            myself [ d e f e n d a n t ' s a t t o r n e y ] and M r . K o t t a s [ p l a i n -
            t i f f ' s a t t o r n e y ] and M r . Allman [ p l a i n t i f f ] have
            n e g o t i a t e d t o g e t h e r may times t r y i n g t o work o u t a
            s o l u t i o n t o t h i s problem of d i v i d e d ownership h a v e n ' t
            we? (Bracketed m t e r i a 1 s u p p l i e d )
                                           a

             "A.     That i s c o r r e c t . I ?

             During t h i s p e r i o d t h e c o n d i t i o n o f t h e b u i l d i n g d i f f e r e d

m a t e r i a l l y from i t s c o n d i t i o n a t t h e t i m e o f t r i a l .   The f o l l o w i n g

e x c e r p t from d e f e n d a n t ' s testimony p o r t r a y s t h i s s i t u a t i o n :

            "Q.     And d u r i n g t h a t f i r s t p e r i o d a l s o i s n ' t i t
            t r u e t h a t your b u i l d i n g was i n n o t t o o good s h a p e
            and i t w o u l d n ' t have been t o o h a r d t o move?

            "A.      The w a l l s were cracked and i t was o n l y a b o u t a
            t h i r d r e n t e d and t h e p a i n t and e v e r y t h i n g from s e t t l e -
                                       .
            ment and s t u f f . . t h e w a l l s were c r a c k e d and i t c o u l d
            have been moved w i t h o u t doing t o o much damage o u t s i d e
            of maybe l o s i n g t h e masonry on t h e o u t s i d e of i t which
            a t t h e time c o s t around $3,100.00 something l i k e t h a t ,
            t o r e p l a c e t h e masonry.
             "Q.       And a c t u a l l y o v e r t h e y e a r s s i n c e you bought t h e
             b u i l d i n g you've p u t i n approxima t e l y $12,000.00 worth
             of improvements have you n o t ?

             "A.  Yes. The b u i l d i n g i s r e a l good shape and f u l l y
             rented a t the present.

            "Q.       And t h e s e improvements i n t h e s e c a s e s were r e -
            q u i r e d by your r e n t e r s i n o r d e r t o r e n t s p a c e t o them?

             "A.     Well i t c o u l d n ' t be r e n t e d without: doing i t , no.

             "Q.      And i s n ' t i t a l s o t r u e t h a t a b o u t $1,000.00 o f
             t h o s e improvements have been t o g r a d e and g r a v e l t h e
             land around t h e b u i l d i n g ?

            "A.                            ..
                    Yes t h e w a t e r . i t s t o o d around t h e r e l i k e a
            l a k e and yo!^. . . b e s i d e s n o t b e i n g a b l e t o park t h e
            seepage u n d e r n e a t h was what was making i t s e t t l e and
            cracked a l l t h e walls.

            "Q.   Is i t p r a c t i c a l t o move t h e b u i l d i n g a t t h e p r e s e n t
            time?

            "A.  Well i t i s n ' t p r a c t i c a l . It would, i t c o u l d b e
            moved b u t i t s c o s t s would b e p r e t t y p r o h i b i t i v e . It
            would undo a l l t h e remodeling and i t would b e a r e a l
            expensive p r o p o s i t i o n .

            "Q.  And t h i s has been a t t a c h e d t o t h e ground w i t h a
            permanent c o n c r e t e f o u n d a t i o n , h a s i t n o t ?

            A .     That i s c o r r e c t .

            "Q.     And t h e r e a r e w a t e r and sewer and gas l i n e s
            t h a t go underground t o t h e b u i l d i n g ?

            A .     Uh huh.

            "Q.    And i t has s i d e w a l k s and s t e p s t h a t a r e a t t a c h e d
            t o t h e groufid?

            "A.    I p u t i n new s i d e w a l k s on t h e south s i d e towards
            t h e Elks t h i s summer. There was running w a t e r s e t t l e d
            way down and was running w a t e r under t h e f o o t i n g s o - - -

            "Q.    Approximately how much money do you have i n v e s t e d
            i n t h e building a t t h e present time?

            "A.     Around $22,000.00.           "


            The n e g o t i a t i o n s between p l a i n t i f f and d e f e n d a n t c o n c e r n i n g

t h e b u i l d i n g problem c o n t i n u e d through a t l e a s t 1965, a c c o r d i n g t o

defendant.         A s e a r l y a s 1963 d e f e n d a n t was n o t i f i e d by p l a i n t i f f ,

i n w r i t i n g , t o move t h e b u i l d i n g o f f t h e l o t s ;    d e f e n d a n t was
n o t i f i e d i n w r i t i n g a g a i n i n 1964.         O r a l n o t i f i c a t i o n was a l s o

made i n 1965.            p l a i n t i f f ' s testimony c o n c e r n i n g t h i s n o t i c e i s

summarized i n t h e f o l l o w i n g e x c e r p t :

              Q .      Do you r e c a l l having a c o n v e r s a t i o n w i t h M r .
              S t u a r t a t h i s home, you and I , a f t e r t a l k i n g t o
              M r . Hurly [ d e f e n d a n t ' s a t t o r n e y ] , and M r . Hurly
              t o l d us t h a t we c o u l d go and t a l k t o M r . S t u a r t ?
              Do you r e c a l l t h e y e a r t h a t was? (Bracketed m a t e r i a l
              added)

              "A.      I t h i n k i t would have been i n 65.

              'p.     And d i d we c o n t a c t M r . S t u a r t a t t h a t t i m e ?

              "A.     Yes.

              "Q.     And where d i d we c o n t a c t him?

              "A.     A t h i s house.

              "Q.     Who was p r e s e n t ?

              A .     You and M r . S t u a r t and myself.

              Q .   And what..          . Did     you t a l k t o him a b o u t a n y t h i n g
             a t t h a t time?

             "A.      Yes   .
             Q .      What was i t ?

              "A.     About removing t h e b u i l d i n g .

              Q       And what, what was t h e g i s t o f t h e c o n v e r s a -
              t i o n t h a t you had i n m p r e s e n c e t h e r e w i t h M r . S t u a r t ?
                                           y

             "A.       Well h e was g o i n g t o g e t around t o i t and we
             t a l k e d a b o u t i f we s h o u l d n ' t be g e t t i n g some r e n t o f f
             f o r t h e t i m e t h a t h e had used i t , and h e a g r e e d t h a t
             we should and I t h i n k , I t h i n k he asked how much we
             wanted and I t o l d him t o submit a f i g u r e and 1 ' d t a k e i t
             up w i t h t h e h e i r s and         ...
             "Q.      Did you r e c e i v e such a f i g u r e from him?

             llA.     No."'

             S t a t e and l o c a l t a x e s were s e p a r a t e l y b i l l e d t o t h e owner

o f t h e l o t s and t o t h e owner o f t h e b u i l d i n g r e s p e c t i v e l y , f o l l o w i n g

t h e r e c o r d i n g of t h e f o r e c l o s u r e d e c r e e .
             Defendant h a s p a i d n o t h i n g t o p l a i n t i f f f o r t h e u s e of

t h e land on which t h e b u i l d i n g i s s i t u a t e d , n o r has he made a n

a c c o u n t i n g of income from t h e b u i l d i n g .

             O J a n u a r y 11, 1966, p l a i n t i f f f i l e d t h e i n s t a n t s u i t
              n

a g a i n s t d e f e n d a n t i n t h e d i s t r i c t c o u r t o f V a l l e y County s e e k i n g

a mandatory i n j u n c t i o n r e q u i r i n g d e f e n d a n t t o remove h i s b u i l d i n g

from p l a i n t i f f ' s two l o t s , a n a c c o u n t i n g of r e n t s and p r o f i t s

from t h e b u i l d i n g , damages, and a t t o r n e y f e e s .

             Defendant answered and f i l e d a c o u n t e r c l a i m , m i s t a k e n l y

d e s i g n a t e d a c r o s s complaint      .    H i s answer a d m i t t e d t h e purchase

of t h e t h e l a n d by p l a i n t i f f and t h e purchase of t h e b u i l d i n g

l o c a t e d t h e r e o n by h i m s e l f ; h i s c o l l e c t i o n of a l l r e n t a l s f o r

s p a c e i n t h e b u i l d i n g ; g e n e r a l l y denied a l l e l s e i n c l u d i n g any

r i g h t i n p l a i n t i f f t o r e l i e f ; and s e t f o r t h two a f f i r m a t i v e de-

fenses:        (1) The r e n t a l s c o l l e c t e d a r e f o r s p a c e i n t h e b u i l d i n g

and a r e no concern of p l a i n t i f f ;              (2)     The e n t i r e s i t u a t i o n was

c r e a t e d by p l a i n t i f f ' s decedent i n c a u s i n g t h e l a n d and b u i l d i n g

t o be s o l d s e p a r a t e l y i n h i s f o r e c l o s u r e a c t i o n .

             On September 11, 1967, Judge Loucks s u s t a i n e d p l a i n t i f f ' s

motion t o d i s m i s s d e f e n d a n t ' s answer and c o u n t e r c l a i m ( e r r o n e o u s l y

designated a cross claim).                    Subsequently Judge Loucks d i e d and

Judge S o r t e , h i s s u c c e s s o r , assumed j u r i s d i c t i o n .        Plaintiff filed

a n amended complaint naming t h e c i t y of Glasgow and V a l l e y County

a s a d d i t i o n a l p a r t i e s d e f e n d a n t , s o t h a t t a x l i a b i l i t y on t h e l o t s

c o u l d be determined.            Defendant S t u a r t f i l e d an answer and c o u n t e r -

c l a i m t o t h e amended complaint s u b s t a n t i a l l y s i m i l a r t o h i s o r i g i n a l

pleading.

             T r i a l was h e l d b e f o r e t h e c o u r t s i t t i n g w i t h o u t a j u r y .

O March 11, 1971, t h e d i s t r i c t c o u r t e n t e r e d i t s f i n d i n g s of f a c t ,
 n
c o n c l u s i o n s o f law and judgment.             I t s s u b s t a n c e was:

             "The only e q u i t a b l e s o l u t i o n t o t h i s c o n t r o v e r s y
             i s t o s e l l t h e l o t and b u i l d i n g t o g e t h e r and
             t h e r e a f t e r a p p o r t i o n t h e proceeds among t h e
             parties".

Judgment was e n t e r e d a c c o r d i n g l y .

             Following t h e d i s t r i c t c o u r t I      s   d e n i a l of p l a i n t i f f ' s

motion t o amend t h e f i n d i n g s o f f a c t , c o n c l u s i o n s o f law, and

judgment o r i n t h e a l t e r n a t i v e t o g r a n t p l a i n t i f f a new t r i a l ,

p l a i n t i f f a p p e a l s from t h e f i n a l judgment and d e n i a l o f h i s

motion f o r new t r i a l .

             P l a i n t i f f l i s t s s i x i s s u e s f o r review upon a p p e a l .               We

summarize t h e c o n t r o l l i n g i s s u e s i n t h i s f a s h i o n :

             1.    Is p l a i n t i f f e n t i t l e d t o a mandatory i n j u n c t i o n

r e q u i r i n g removal o f t h e b u i l d i n g from h i s l o t s ?

             2.    Is d e f e n d a n t e n t i t l e d t o r e q u i r e t h a t t h e land and

b u i l d i n g be s o l d t o g e t h e r and t h e proceeds a p p o r t i o n e d among

the parties?

             3.    Is p l a i n t i f f e n t i t l e d t o a n a c c o u n t i n g o r r e a s o n a b l e

r e n t a l f o r t h e u s e of h i s l a n d ?

             The f i r s t i s s u e f o r review r e q u i r e s n o extended d i s c u s -

sion.      P l a i n t i f f i s t h e s o l e and e x c l u s i v e owner o f t h e two l o t s

by v i r t u e o f h i s purchase o f t h e land a t t h e f o r e c l o s u r e s a l e .

Defendant a c q u i r e d no i n t e r e s t i n t h e l a n d by v i r t u e o f h i s pur-

chase o f t h e b u i l d i n g t h e r e o n , under t h e s e p a r a t e f o r e c l o s u r e

s a l e of t h e building.           Defendant t e s t i f i e d t h a t a t t h e t i m e o f

t h e f o r e c l o s u r e s a l e he knew h e was buying j u s t t h e b u i l d i n g ;

t h a t p l a i n t i f f ' s decedent bought t h e l a n d ; and t h a t w a t e r , sewer,

and e l e c t r i c a l c o n n e c t i o n s were i n p l a c e .      Defendant a d m i t t e d

n e g o t i a t i o n s were had f o l l o w i n g t h e i r r e s p e c t i v e purchases a t t h e
f o r e c l o s u r e s a l e s i n a n a t t e m p t t o work o u t a s o l u t i o n t o t h e

problem of d i v i d e d ownership.               The e v i d e n c e i s e q u a l l y c l e a r

t h a t d e s p i t e t h e i r f a i l u r e t o resolve t h i s question, defendant

went ahead and made e x t e n s i v e improvements t o t h e b u i l d i n g                        to

t h e t u n e of some $12,000, which rendered i t i m p r a c t i c a l t o remove

t h e b u i l d i n g from p l a i n t i f f ' s land.

            There i s no e v i d e n c e p l a i n t i f f m i s l e d d e f e n d a n t i n t o

t a k i n g t h i s c o u r s e o f a c t i o n o r had a n y t h i n g t o do w i t h i t ; on

t h e c o n t r a r y , a l l t h e evidence i n d i c a t e s r e p e a t e d demands by

p l a i n t i f f t h a t d e f e n d a n t remove t h e b u i l d i n g from p l a i n t i f f ' s

lots.      It i s a d m i t t e d by b o t h p a r t i e s t h a t d e f e n d a n t h a s p a i d

n o t h i n g t o p l a i n t i f f f o r t h e use o f h i s l a n d occupied by de-

fendant's building f o r s e v e r a l years following t h e foreclosure

sales.       P l a i n t i f f h a s r e p e a t e d l y demanded t h a t d e f e n d a n t remove

t h e b u i l d i n g ; d e f e n d a n t h a s n e g l e c t e d t o do s o w i t h o u t any r i g h t

whatever t o occupy p l a i n t i f f ' s land; a n d , p l a i n t i f f i s e n t i t l e d

t o a mandatory i n j u n c t i o n r e q u i r i n g d e f e n d a n t t o remove t h e

b u i l d i n g from p l a i n t i f f ' s land w i t h i n such r e a s o n a b l e time and

under s u c h r e a s o n a b l e procedures a s t h e d i s t r i c t c o u r t may r e q u i r e .

            D i r e c t i n g o u r a t t e n t i o n t o t h e second i s s u e f o r r e v i e w ,

the r i g h t s of the p a r t i e s a r e equally c l e a r .            The d i s t r i c t c o u r t

cannot o r d e r t h a t t h e l o t s and b u i l d i n g be s o l d a s a n i n d i v i s i b l e

e n t i t y w i t h t h e proceeds of t h e s a l e a p p o r t i o n e d between t h e

p a r t i e s i n t h e a b s e n c e of a primary r i g h t i n d e f e n d a n t t o such

relief.       Here, t h e r e i s no s u c h primary r i g h t i n d e f e n d a n t e i t h e r

under Montana's p a r t i t i o n s t a t u t e s o r by a p p l i c a t i o n of any recog-

nized equity principle.

            Defendant has no r i g h t t o such r e l i e f under our p a r t i t i o n

s t a t u t e s a s t h e y r e q u i r e a n i n d i v i d e d co-ownership of t h e p r o p e r t y
t o be p a r t i t i o n e d .    S e c t i o n 93-6301, R.C.M.            1947, provides i n

material part:
              11
               When s e v e r a l c o t e n a n t s hold and a r e i n possession
             of r e a l p r o p e r t y a s j o i n t t e n a n t s o r t e n a n t s i n
             common      ***       a n a c t i o n may be brought by one o r more
             of such persons f o r a p a r t i t i o n t h e r e o f             ***    and
             f o r a s a l e of such p r o p e r t y , o r a p a r t t h e r e o f , i f
             i t appears t h a t a p a r t i t i o n cannot be made w i t h o u t
             a g r e a t p r e j u d i c e t o t h e owners. 11

              S e c t i o n 93-6301.1,        R.C.M.      1947, r e q u i r e s t h e same co-

tenancy i n p a r t i t i o n a c t i o n s of p e r s o n a l p r o p e r t y .        Here, t h e r e

i s no cotenancy of a n undivided i n t e r e s t a s j o i n t t e n a n t s , t e n a n t s
                                                                          is
i n common, o r otherwise; on t h e c o n t r a r y , p l a i n t i f f / t h e s o l e and

e x c l u s i v e owner of t h e r e a l e s t a t e , i . e . t h e l a n d , w h i l e defendant

i s t h e s o l e and e x c l u s i v e owner of t h e p e r s o n a l p r o p e r t y , i . e .

the building.            Accordingly, defendant has no s t a n d i n g t o b r i n g

a p a r t i t i o n a c t i o n on t h e e n t i r e p r o p e r t y , I.@. t h e land and t h e

b u i l d i n g , a s he i s n o t a c o t e n a n t t h e r e i n .       In e f f e c t , t h e fore-

c l o s u r e d e c r e e and s e p a r a t e s a l e s p a r t i t i o n e d t h e p r o p e r t y i n t o

twoseparate p a r t s , each owned e x c l u s i v e l y by t h e r e s p e c t i v e

parties t o this action.

             Nor has defendant, under any recognized e q u i t a b l e p r i n c i p l e ,

e s t a b l i s h e d any primary r i g h t i n himself t o have t h e b u i l d i n g and

land merged f o r s a l e , s o l d a s an e n t i t y , and t h e s a l e proceeds

apportioned between t h e r e s p e c t i v e owners.                     Both p a r t i e s purchased

t h e i r r e s p e c t i v e p r o p e r t i e s w i t h t h e i r eyes open; under no m i s -

r e p r e s e n t a t i o n , mistake, o r misunders tanding; and, w i t h f u l l

knowledge of t h e problems i n h e r e n t i n d i v i d e d ownership.

             Defendant u n i l a t e r a l l y proceeded t o expend a s u b s t a n t i a l

sum of money i n improvements on h i s b u i l d i n g , rendering i t i m -

p r a c t i c a l t o remove       i t from p l a i n t i f f ' s land.          A l l t h e s e improve-

ments were made without any agreement o r payment t o p l a i n t i f f of

a r e a s o n a b l e r e n t a l f o r t h e use of h i s l a n d , and a t l e a s t some of
t h e improvements were made i n t h e f a c e of repeated demands by

p l a i n t i f f t h a t defendant remove h i s b u i l d i n g from p l a i n t i f f ' s

land.       Defendant i s nothing more than a naked t r e s p a s s e r on

p l a i n t i f f ' s land who proceeded a t h i s p e r i l w i t h s u b s t a n t i a l

improvements t o h i s b u i l d i n g i n t h e hope t h a t some agreement

could be reached whereby he could purchase t h e l a n d , p l a i n t i f f

would purchase h i s b u i l d i n g , o r a r e n t a l agreement o r some o t h e r

arrangement could be consummated s o t h a t t h e b u i l d i n g would

n o t have t o be removed from Lhe land.                         No agreement has been

reached and now defendant seeks t o compel p l a i n t i f f t o s e l l h i s

land a t p u b l i c a u c t i o n .

               Defendant has no primary r i g h t t o compel p l a i n t i f f t o

do t h i s .     The land belongs t o p l a i n t i f f who has t h e r i g h t t o

s e l l i t on such terms and c o n d i t i o n s a s he s e e s f i t ; o r p l a i n -

t i f f can r e f u s e t o s e l l i t a t a l l .         These r i g h t s a r e unquesttoned

i n c i d e n t s of l e g a l ownership of p r i v a t e p r o p e r t y .            lai in tiff's
motives o r reasons f o r s a l e o r r e f u s a l t o s e l l , o r h i s terms and

c o n d i t i o n s of s a l e , a r e immaterial.

               Unquestionably defendant now f i n d s himself i n a d i f f i c u l t

p o s i t i o n w i t h a l i k e l i h o o d of s u s t a i n i n g a s u b s t a n t i a l l o s s , b u t

i t i s a s i t u a t i o n of h i s own making f o r which p l a i n t i f f i s i n no

m y c h a r g e a b l e nor r e s p o n s i b l e .    Although defendant a r g u e s t h a t

t h i s s i t u a t i o n was c r e a t e d by p l a i n t i f f ' s decedent i n b r i n g i n g

about t h e divided ownership a s a r e s u l t of h i s f o r e c l o s u r e s u i t ,

t h e r e i s n e i t h e r evidence t h a t t h e s e p a r a t e s a l e s under t h e f o r e -

c l o s u r e d e c r e e were h i s doing, nor t h a t defendant misunderstood

o r was misled i n any way about what he was purchasing o r of h i s

r i g h t s thereunder.
             Under such circumstances , what e q u i t a b l e p r i n c i p l e

compels t h e owner o f land t o s e l l i t a t p u b l i c a u c t i o n a g a i n s t

h i s wishes t o prevent a l o s s t o a c o n t i n u i n g t r e s p a s s e r w i t h

notice?        The q u e s t i o n provides i t s own answer and demonstrates

t h e f a l l a c y of d e f e n d a n t ' s p o s i t i o n on t h i s i s s u e .

             Proceeding t o t h e f i n a l i s s u e , we hold t h a t a l t h o u g h

p l a i n t i f f i s n o t e n t i t l e d t o a n accounting of d e f e n d a n t ' s r e n t a l s

on h i s o f f i c e b u i l d i n g , p l a i n t i f f i s n e v e r t h e l e s s e n t i t l e d t o a

r e a s o n a b l e r e n t a l f o r t h e use of h i s land occupied by d e f e n d a n t ' s

building.         P l a i n t i f f i s n o t e n t i t l e d t o a n accounting simply

because defendant i s t h e s o l e and e x c l u s i v e owner and l a n d l o r d of

t h e b u i l d i n g and p l a i n t i f f has no i n t e r e s t i n t h e b u i l d i n g o r

r e n t a l s d e r i v e d from i t s t e n a n t s .    O t h e o t h e r hand, p l a i n t i f f
                                                           n

a s s o l e and e x c l u s i v e owner of t h e land on which t h e b u i l d i n g i s

s i t u a t e i s e n t i t l e d t o t h e reasonable r e n t a l v a l u e of h i s land

f o r t h e period of time i t was and i s occupied by d e f e n d a n t ' s

building.

             The record of t h e t r i a l i s devoid of any s u b s t a n t i a l

c r e d i b l e evidence concerning t h e reasonable r e n t a l v a l u e of

p l a i n t i f f ' s land.    The only evidence o f f e r e d on t h i s p o i n t i s

t h e b a l d a s s e r t i o n by p l a i n t i f f t h a t "we f i g u r e d i t could e a s i l y

b r i n g i n $75.00 t o $80.00 a month'' j u s t f o r parking.                          Plaintiff

gave no b a s i s f o r t h i s opinion and admitted t h a t he d i d n o t look

i n t o t h e a c t u a l expense of c r e a t i n g a parking l o t on h i s land.

P l a i n t i f f a l s o t e s t i f i e d t h e r e were two vacant l o t s immediately

west o f h i s land which were used a s parking space f o r p a t r o n s

of t h e Elks Club and d e f e n d a n t ' s b u i l d i n g and t h a t he d i d n o t

know of anyone who was paying any s o r t of r e n t f o r t h i s parking.
            Accordingly, t h i s cause i s remanded t o t h e d i s t r i c t c o u r t

w i t h d i r e c t i o n s t o v a c a t e t h e f i n d i n g s of f a c t , conclusions of

law, and judgment h e r e t o f o r e e n t e r e d ; t o hold a f u r t h e r h e a r i n g

t o determine t h e r e a s o n a b l e r e n t a l v a l u e t o be paid p l a i n t i f f

f o r t h e use of h i s land by defendant; and, f o r t h e e n t r y of

a p p r o p r i a t e f i n d i n g s o t t a c t , conclusions of law, and f i n a l

judgment i n conformity w i t h t h i s opinion.




                                                        Associate J u s t i c e




         ef J u s t i c e